NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                  JESUS MARTIN ARELLANO, Appellant.

                             No. 1 CA-CR 18-0848
                              FILED 2-6-2020


           Appeal from the Superior Court in Maricopa County
                        No. CR2017-101643-001
                   The Honorable Dean M. Fink, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Brown & Little PLC, Chandler
By Matthew O. Brown
Counsel for Appellant
                            STATE v. ARELLANO
                             Decision of the Court



                       MEMORANDUM DECISION

Judge Michael J. Brown delivered the decision of the Court, in which
Presiding Judge Jennifer B. Campbell and Judge Lawrence F. Winthrop
joined.


B R O W N, Judge:

¶1            This appeal is presented to us pursuant to Anders v. California,
386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969). Defense counsel
has searched the record on appeal and advised us there are no meritorious
grounds for reversal. Jesus Arellano was given the opportunity to file a
supplemental brief but did not do so. Our obligation is to review the entire
record for reversible error, State v. Clark, 196 Ariz. 530, 537, ¶ 30 (App. 1999),
viewing the evidence in the light most favorable to sustaining the
conviction and resolving all reasonable inferences against Arellano, State v.
Guerra, 161 Ariz. 289, 293 (1989).

¶2            Late one evening, two individuals were in their car starting to
back out of a parking space when a truck sped by, nearly hitting the car.
The individuals followed the truck through the parking lot, honked, and
told the driver—who was later identified as Arellano—something to the
effect of “slow down.” As soon as the individuals pulled away from the
truck, they heard several gunshots and quickly left the complex.

¶3            According to Arellano, he was driving his truck through the
parking lot at his apartment complex looking for a parking spot when he
became involved in a confrontation. As a car pulled up next to Arellano’s
truck, the two individuals in the car yelled at Arellano, and Arellano
thought he saw a gun in the car. Arellano also believed he heard a gunshot.
In response, he fired several shots from his own gun out his truck’s
window, and the car drove away.

¶4           Both Arellano and the occupants of the car called the police.
Upon arriving at the scene, police found no evidence of a gun in the car, but
they did find two bullet holes in the back of the car matching the gun
Arellano used. The State then indicted Arellano on two counts of
aggravated assault and alleged both counts were dangerous offenses based
on Arellano’s use of a weapon.




                                        2
                           STATE v. ARELLANO
                            Decision of the Court

¶5            The jury found Arellano guilty of two counts of the lesser-
included offense of disorderly conduct. The jury also found aggravating
circumstances existed as to each count. The superior court then sentenced
Arellano to 3 years on one count and 2.5 years on the other. Arellano was
given 136 days of presentence incarceration credit. Arellano timely
appealed.

¶6             After a thorough review of the record, we find no reversible
error. Clark, 196 Ariz. at 541, ¶ 50. The record reflects Arellano was present
and represented by counsel at all critical stages of the proceedings against
him. The evidence presented supports the convictions, and the sentences
imposed fall within the range permitted by law. As far as the record
reveals, these proceedings were conducted in compliance with the Arizona
Rules of Criminal Procedure and Arellano’s constitutional and statutory
rights. Therefore, we affirm Arellano’s convictions and sentences.

¶7            Unless defense counsel finds an issue that may be
appropriately submitted to the Arizona Supreme Court, his obligations are
fulfilled once he informs Arellano of the outcome of this appeal and his
future options. State v. Shattuck, 140 Ariz. 582, 584–85 (1984). Arellano has
30 days from the date of this decision to proceed, if he wishes, with a pro
per motion for reconsideration or petition for review.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                         3